Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5, 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Covadonga ES2334631.
Covadonga discloses an airport passenger bridge comprising:
A bridge end segment (2), a bridge head (5), a cabin (4).
A cabin suspension system (12) including a pivot arm arranged to allow the cabin to 
	rotate in relation to the bridge head about a vertical axis.  See Figs, 3-5.  The 
	pivot arm being journaled to a top surface of the bridge head at a proximate end,
and fastened to the cabin, by a cabin hanging part (14).  


A horizontal support means (13), such as a slide guide, is arranged to allow the bridge head and the cabin to engaging in a horizontally displaceable manner along an engagement path arranged in a horizontal engagement plate.  See pages 4-5.  
Although Covadonga does not disclose whether or not the horizontal support means (13) provides vertical support to the cabin, Covadonga does not explicitly state that it does.  Therefore, it would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention that the slide guide (13) discloses by Covadonga is inclusive of slide bearings, which are known, low friction blocks of plastic or Teflon®.  
	
With respect to claims 3, 5 Covadonga illustrates in Fig. 5, the horizontal support means and thus the horizontal engagement plane is arranged beneath an interior floor of the cabin.  Such that the cabin is only supported by the pivot arm (14) and horizontal support means (13).

With respect to claims 8, 9 Covadonga illustrates in Figs. 3-5, the pivot arm (14) is fastened at two different fastening points to the cabin.  Although Covadonga does not disclose the distance between fastening points, it would be obvious if not inherent from the Figures, the distance between fastening points would be at least 1 meter apart, in order to balance the cabin in a suspended state.



With respect to claims 10-12 Covadonga discloses the cabin is driven in a horizontal rotary direction by a spindle motor mounted between the top of the bridge head (5) and the pivot arm.  See Page 4.  It would have been obvious if not inherent to one of ordinary skill in the art a spindle motor disclosed by Covadonga would have sufficient internal friction to prevent the cabin from unintentional rotation around the bridge head.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covadonga ES2334631 in view of Thomas, Jr. US 5,084,936.
Covadonga discloses a cabin support system for a passenger bridge, including a slide guide (13) but does not disclose the use of roller bearings.  However, Thomas, Jr. teaches Nylitron and roller bearings (51, 38) are commonly used in passenger bridges where two components need to rotate about a vertical axis relative to one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slide guide of Covadonga with roller bearings as taught by Thomas, Jr. in order to reduce wear and motive force to rotate the cabin about the bridge head.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

	http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/26/2021